Citation Nr: 1310167	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia (exclusive of posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1970 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2010 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran withdrew from appellate review the issue of entitlement to service connection for PTSD.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

This case has previously been before the Board.  In an April 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

Additionally, in the April 2011 decision, the Board, in pertinent part, remanded the issues of entitlement to increased disability ratings for bilateral hearing loss disability and tinnitus and of entitlement to a TDIU for additional development.  Action on those issues has not been completed by the RO, and the Board has no jurisdiction to review those issues at the present time.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, the Board notes that the Veteran has reported that he first experienced psychiatric symptoms while in active service and that he has continued to experience such symptoms since service.  Specifically, the Veteran has reported that his psychiatric symptoms in service first manifested as disciplinary problems.  The Veteran reported that eventually he was given the option to separate from active service or incur more severe punishments for his misconduct. 

A review of the record shows that in January 2005, pages of the Veteran's service personnel records (SPRs) were requested for posttraumatic stress disorder stressor verification purposes.  However, the Veteran's entire personnel record was not requested.  The pages of the Veteran's SPRs that were obtained do not show any disciplinary action taken against the Veteran while he was in active service.  Therefore, the Board finds that the Veteran's entire personnel record must be obtained before a decision is rendered with regard to this issue.  

Additionally, the Board notes that the Veteran is competent to report when he first experienced psychiatric symptoms and that they have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, a review of the post-service treatment notes of record shows that the Veteran has been diagnosed with various psychiatric disabilities since his separation from active service, to include paranoid schizophrenia.  

In light of the Veteran's claims that he first experienced psychiatric symptoms during active service and has continued to experience such symptoms since his separation from active service, and the post-service medical evidence which shows that the Veteran has been diagnosed with various psychiatric disabilities since service; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disability present during the pendency of this claim, exclusive of posttraumatic stress disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain the Veteran's complete service personnel record, to specifically include any records of disciplinary actions taken against the Veteran during his active service.  If such efforts yield negative results, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard in order to allow them the opportunity to obtain and submit those records for VA review.

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the Veteran should be afforded a VA examination by an individual with sufficient expertise to determine the nature and etiology of any acquired psychiatric disability present during the pendency of this claim, exclusive of posttraumatic stress disorder.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based upon the examination results and a review of the record, the examiner should provide an opinion with respect to any acquired psychiatric disability present during the pendency of this claim, exclusive of posttraumatic stress disorder, as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to specifically include any documented disciplinary problems or misconduct occurring therein.

The supporting rationale for all opinions expressed must be provided.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia (exclusive of PTSD).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

